Case 1:19-cv-00916-AJT-IDD Document 35 Filed 08/10/20 Page 1 of 3 PageID# 234



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


PRECISION FINANCING LLC,

                        Plaintiff,

              V.                                    Case No. 1:19-cv-916(AJT/IDD)

SSAC,LLC et al.,

                        Defendants.



                                            ORDER


       This matter is before the Court on the Report and Recommendation [Doc. 28]("Report")

of Magistrate Judge Ivan Davis(the "Magistrate Judge"). In the Report, the Magistrate Judge

recommends that Plaintiff Precision Financing LLC's Motion for Default Judgment[Doc. 20] be

granted, that this Court enter a defaultjudgment against Defendants SSAC,LLC("SSAC")and

Andy Conger("Conger")(collectively, the "Defendants") as to Counts I, II, III, IV, V, and VI of

the Complaint[Doc. 1], and that this Court enter an order awarding Plaintiff direct damages in

the amount of$75,779.14 and, upon the submission of attorney affidavits, attorney's fees and

costs. Report at 11. The Magistrate Judge further advised the parties that objections to the

Report must be filed within fourteen(14)days of service and that failure to object waives

appellate review. Id.

       On August 4,2020,Plaintiff, in a written response to the Report, requested that the Court

clarify that any defaultjudgment should only be entered against SSAC. [Doc. 29]("Response"

or "Resp.") at 1. In support. Plaintiff explains that the Clerk only entered a defaultjudgment

against SSAC [Doc. 17], Plaintiff only sought a defaultjudgment against SSAC [Doc. 20], and

that because of Conger's personal bankruptcy, this action remains stayed as to Conger [Doc. 26].
Case 1:19-cv-00916-AJT-IDD Document 35 Filed 08/10/20 Page 2 of 3 PageID# 235
Case 1:19-cv-00916-AJT-IDD Document 35 Filed 08/10/20 Page 3 of 3 PageID# 236
